Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez,
al cual se une la Jueza Presi-denta Señora Fiol Matta.
A pesar de que un confinado obtenga en su evaluación de reclasificación de custodia una puntuación objetiva in-dicativa de un nivel de custodia menor, las normas regla-mentarias del Departamento de Corrección y Rehabilita-ción (Departamento) fomentan que sus funcionarios ejerzan un nivel de discreción con criterios altamente sub-jetivos y arbitrarios que tienen el potencial de revocar la puntuación obtenida por el confinado, a través de sus estu-dios, buena conducta, ausencia de querellas y otros facto-res objetivos. Resulta altamente preocupante la aplicación de criterios discrecionales tan subjetivos y arbitrarios como, por ejemplo, “tener aspecto delgado o frágil” o “ser homosexual”, entre otros, para perpetuar la práctica de mantener en custodia máxima a confinados que han de-mostrado —con factores objetivos— que son merecedores de un nivel de custodia menor. Además, las medidas dis-crecionales reproducen criterios contenidos en los factores objetivos para acomodaticiamente darle un peso despro-porcional a criterios ajenos a la conducta del confinado. Ello, contrario a nuestra jurisprudencia y al mandato cons-titucional y legislativo de rehabilitación.
En el caso ante nos, procedía revocar la determinación del Departamento al ratificar la custodia máxima del Sr. Moisés Ibarra González (señor Ibarra González o peticiona-rio), a pesar de que en su evaluación de reclasificación de custodia recibió una puntuación objetiva indicativa de un nivel de custodia inferior. Las modificaciones discrecionales *37utilizadas por el Departamento tuvieron el efecto de lesio-nar el derecho fundamental del peticionario a una rehabili-tación, así como imponer un peso arbitrario, caprichoso y excesivo a las características de la conducta por la cual fue sentenciado. Ello, en contraposición con el propósito de las reclasificaciones de custodia, que tienen como objetivo dar más peso a la conducta institucional del confinado.
Como situación agravante que requería nuestra inter-vención, en este Voto Particular Disidente podremos cons-tatar que la realidad particular del peticionario es el mo-dus operandi del Estado en lo que a reclasificaciones de custodia se refiere, al punto de que su propio perito lo ha denunciado en el caso Morales Feliciano, infra.
En el descargo de nuestra responsabilidad, hubiese ex-pedido el recurso con el fin de revocar la determinación del Departamento. Ello por entender que es arbitraria, no se basó en evidencia sustancial y es contraria a Derecho.
Expuesta la controversia, procedo a exponer los antece-dentes fácticos y procesales que la suscitaron.
HH
En el 2003, el señor Ibarra González fue sentenciado y clasificado en un nivel de custodia máxima. Han transcu-rrido más de doce años desde esa fecha y, semestre tras semestre, el señor Ibarra González arroja una puntación objetiva equivalente a un nivel de custodia inferior. Sin embargo, el Departamento se ampara en los criterios sub-jetivos contenidos en las modificaciones discrecionales para aumentar su nivel de custodia. Con ese proceder, se neutraliza todo esfuerzo de rehabilitación ejercido por el peticionario, entre los que se encuentra que: (1) se ha inte-grado a los estudios ofrecidos; (2) se encuentra trabajando en el área de mantenimiento interior desde junio de 2005, devengando compensación, y (3) del informe de evaluación surge que no tiene querellas disciplinarias.
*38El 17 de julio de 2013, el Comité de Clasificación y Tra-tamiento del Departamento de Corrección (Comité) realizó otra vez una evaluación de custodia al peticionario. Como resultado, se ratificó el nivel de custodia máxima, a pesar de que el señor Ibarra González obtuvo una puntuación total de custodia de 5, correspondiente a un nivel inferior. Luego de los trámites administrativos correspondientes, el peticionario recurrió ante el Tribunal de Apelaciones. Me-diante Sentencia de 29 de febrero de 2014, el foro interme-dio revocó la resolución recurrida y ordenó al Departa-mento realizar una nueva evaluación de reclasificación que no se limitara a considerar que el señor Ibarra González era reincidente habitual y que, a su vez, tomara en consi-deración el resultado negativo de la prueba de detección de sustancias controladas. Entendió el foro apelativo que, a base de la evidencia sustancial y de lo resuelto por este Tribunal en López Borges v. Adm. Corrección, 185 DPR 603 (2012), no podía sostener la determinación de mantener al peticionario en custodia máxima, ya que la evaluación apuntaba a una clasificación de custodia mínima.
A solicitud del peticionario, el 13 de junio de 2014, el tribunal apelativo emitió una resolución mediante la cual ordenó a la Secretaría remitir al Departamento el man-dato, conforme a la Sentencia dictada el 29 de febrero de 2014.(1) Finalmente, y según lo ordenado por el Tribunal de Apelaciones, el 23 de julio de 2014, el Comité realizó una nueva evaluación de custodia al peticionario. Ese mismo día, mediante Resolución de Hecho y Derecho, el Comité volvió a ratificar la custodia máxima del señor Ibarra *39González. Ello, a pesar de que una vez más obtuvo una puntuación total de custodia de 5.
Inconforme, el 6 de agosto de 2014, el peticionario recu-rrió en apelación ante la Oficina de Clasificación de Confi-nados de Nivel Central. Allí, alegó que el Comité no había cumplido con lo ordenado por el tribunal apelativo. El 15 de septiembre de 2014, dicha Oficina denegó la apelación y, en lo pertinente, expuso:
La naturaleza de los delitos es de extrema gravedad y la senten-cia dictada es en Grado de Reincidencia Habitual. La pena para el delito de reincidencia constituye un agravante de responsabili-dad penal en consideración a la conducta previa antisocial que ha manifestado la persona [...] Tomamos conocimiento [de] que no ha sido objeto de querellas o acciones disciplinarias. (Énfasis suplido). Anejo VIII, págs. 45-48.
El 7 de noviembre de 2014, el señor Ibarra González recurrió nuevamente ante el Tribunal de Apelaciones me-diante recurso de revisión. Alegó que la determinación del Departamento era arbitraria, caprichosa y que atentaba contra el principio constitucional de rehabilitación, toda vez que se basó en la reincidencia habitual como agravante y en la gravedad de los delitos. Oportunamente, compare-ció la Oficina de la Procuradora General.
Un Panel distinto al que emitió la Sentencia de 29 de febrero de 2014, notificó una Sentencia el 2 de marzo de 2015. En ésta, concluyó que el Departamento, en el ejerci-cio de su discreción, utilizó los criterios de gravedad y rein-cidencia habitual para sostener el nivel de custodia máxima.(2) Ello, a pesar de reconocer que la puntuación *40total de la evaluación ubicaría al peticionario en un nivel de custodia menor. Además, entendió que la determinación del Departamento se basó en evidencia sustancial que surge del expediente administrativo, por lo que confirmó la resolución recurrida. El 5 de marzo de 2015, el peticionario solicitó una oportuna reconsideración y esta fue denegada el 7 de abril de 2015.
De la anterior determinación, el 1 de mayo de 2015, el señor Ibarra González recurrió ante este Tribunal me-diante recurso de certiorari. No obstante, mediante Reso-lución emitida el 5 de junio de 2015, se declaró “no ha lugar”. Inconforme, el 10 de julio de 2015, el peticionario solicitó reconsideración de esa determinación.
Por los fundamentos expuestos a continuación, opino que el Tribunal de Apelaciones estaba llamado a revocar la determinación del Departamento. Ello, porque entiendo que este ha abusado de su discreción al reiteradamente confirmar la custodia máxima del señor Ibarra González, aun cuando existe evidencia sustancial que apunta que es merecedor de una custodia menos restrictiva.
HH I — I
Con el propósito de fundamentar las razones que me llevan a disentir, expongo el marco estatutario y jurispru-dencial aplicable. Veamos.
Sabido es que nuestro derecho administrativo reconoce que los dictámenes de los organismos administrativos me-recen la mayor deferencia judicial. OCS v. Universal, 187 DPR 164, 178 (2012); The Sembler Co. v. Mun. de Carolina, 185 DPR 800, 821 (2012); Torres Santiago v. Depto. Justicia, 181 DPR 969, 1002 (2011); Vélez v. A.R.Pe., 167 DPR 684, 693 (2006). La razón de ello es que esos procesos están *41cobijados por una presunción de regularidad y corrección. Torres Santiago v. Depto. Justicia, supra, pág. 1002; Vélez v. ARPe., supra, pág. 693. Ahora bien, la revisión judicial requiere determinar si la actuación de la agencia es arbi-traria, ilegal o irrazonable. O.E.G. v. Rodríguez, 159 DPR 98, 119 (2003). En ese sentido, las conclusiones de derecho serán revisables en todos sus aspectos. Véase 3 LPRA see. 2175. Véanse, además: OCS v. Universal, supra, pág. 178; The Sembler Co. v. Mun. de Carolina, supra, pág. 822.
En repetidas ocasiones hemos expresado que la deferen-cia que merecen las agencias en las aplicaciones e interpre-taciones de las leyes y los reglamentos que administran cede cuando no se fundamente en evidencia sustancial, cuando la agencia se equivoque en la aplicación de una ley o cuando la actuación sea arbitraria, irrazonable o ilegal.(3) OCS v. Universal, supra, pág. 179; The Sembler Co. v. Mun. de Carolina, supra, pág. 822.
I — I hH I — 1
La Sec. 19 del Art. VI de la Constitución de Puerto Rico establece que “[s]erá política pública del Estado Libre Aso-ciado [...] reglamentar las instituciones penales para que sirvan a sus propósitos en forma efectiva y propender, den-tro de los recursos disponibles, al tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”. Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 440. En reconocimiento a este mandato constitucional, la Asam-blea Legislativa de Puerto Rico aprobó la Ley de Mandato Constitucional de Rehabilitación, Ley Núm. 377-2004, con el fin de que el sistema correccional ejecutara “programas de rehabilitación [...] que impacten a toda la población sen-*42tenciada [...]”. (Énfasis suplido).(4) El historial legislativo de dicho estatuto demuestra que la reincidencia habitual no se consideró como una limitación para que un confinado se beneficiara del sistema de rehabilitación, incluyendo la clasificación de custodia. López Borges v. Adm. Corrección, supra, pág. 607.
Más tarde, con la aprobación del Plan de Reorganiza-ción del Departamento de Corrección y Rehabilitación de 2011, Plan 2-2011 de 21 de noviembre de 2011 (Plan de Reorganización), se derogó expresamente la Ley Núm. 377-2004. No obstante, dicho Plan mantuvo como objetivo principal implantar un procedimiento facilitador a la imposi-ción de custodias, así como establecer programas de rehabilitación moral y social con el fin de fomentar la rein-corporación de los confinados a la sociedad.(5) Por eso, el Plan de Reorganización reitera el deber del Departamento de realizar una “[cjlasificación adecuada y revisión continua de la clientela, conforme a los ajustes y cambios de ésta”.(6)
En lo pertinente, dispone que “[l]a población correccio-nal será sometida a evaluaciones periódicas con el propó-sito de conocer y analizar su situación social, física, emo-cional y mental, historial delictivo e identificar sus capacidades, intereses, motivaciones, controles y limitacio-nes, a los fines de clasificarlos y determinar el plan de ac-ción a tomar en cada caso, en armonía con los principios de tratamiento individualizado y seguridad pública enmarca-dos en los propósitos de este Plan”.(7) Se establece, además, que en cuanto a la población de custodia máxima, dichas evaluaciones se realizarán cada seis meses.(8) Así, mien-tras más restrictivo el nivel de custodia, mayor la frecuen-*43cia de las evaluaciones, de modo que se analice si la con-ducta del confinado merece una reducción de custodia. López Borges v. Adm. Corrección, supra, pág. 609.
El Manual para Crear y Definir Funciones del Comité de Clasificación y Tratamiento en las Instituciones Correc-cionales, Reglamento Núm. 7334 de 10 de abril de 2007 (Manual del Comité)(9) se aprobó para crear el Comité y brindarle a dicho organismo la facultad de evaluar a los confinados. Para realizar esta encomienda, el Comité uti-liza el Manual para la Clasificación de Confinados, Regla-mento Núm. 8281 de 30 de noviembre de 2012 (Manual de Clasificación).
El Manual de Clasificación enfatiza que el proceso de clasificación de custodia tiene que ubicar al confinado en el programa y nivel de custodia menos restrictivo posible(10) La See. 7 del Manual establece lo relativo al proceso de reclasificación y resalta que el mismo “se parece a la eva-luación inicial de custodia, pero recalca aún más en la con-ducta institucional como reflejo del comportamiento real del confinado durante su reclusión”(11) Esto es así porque si solo se evaluara la conducta por la que resultó confinado, o se le diera mayor importancia a las características de la sentencia, no tendría sentido la revisión periódica del nivel de custodia, ya que el resultado siempre sería el mismo. López Borges v. Adm. Corrección, supra, págs. 609-610. Lo que es más, surge expresamente de la referida sección que, “[e]s importante que los confinados que cumplan senten-cias prolongadas tengan la oportunidad de obtener una re-*44ducción en niveles de custodia mediante el cumplimiento con los requisitos de la institución”.(12)
Cónsono con lo anterior, en Cruz v. Administración, 164 DPR 341, 352 (2005), este Tribunal advirtió que
[l]a determinación administrativa relativa al nivel de custodia asignado a un confinado requiere que se realice un balance de intereses adecuado. Por una parte, estará el interés público de lograr la rehabilitación del confinado, así como mantener la seguridad institucional y general del resto de la población penal; de la otra, estará el interés particular del confinado de permanecer en un determinado nivel de custodia. Además, al momento de determinarse la procedencia de un cambio en el nivel de custodia, deberá considerarse una serie de factores subjetivos y objetivos, para cuya atención se requiere la peri-cia de la Administración de Corrección.
Para llevar a cabo la reevaluación de custodia de los confinados sentenciados, se utiliza el Formulario de Recla-sificación de Custodia (Formulario).(13) En éste, se le asigna una puntuación a unos factores objetivos y a otros subjetivos. A base de la puntuación total, el Departamento recomienda un nivel de custodia, a saber: máxima, me-diana, mínima o mínima/comunidad.
Los criterios objetivos que se evalúan son ocho: (1) la gravedad de los cargos o sentencias actuales; (2) el histo-rial de delitos graves previos; (3) el historial de fuga; (4) el número de acciones disciplinarias; (5) previas acciones dis-ciplinarias serias; (6) sentencias anteriores por delitos graves; (7) participación en programas, y (8) la edad.(14)
*45Por otra parte, el Formulario provee para que se anali-cen ciertas consideraciones especiales de manejo, unas mo-dificaciones no discrecionales y unas modificaciones discrecionales. Estas últimas, para asignar un nivel de cus-todia más alto o más bajo al que indica el Manual para la Clasificación, conforme a los criterios objetivos.(15)
Enfatizamos, primeramente, en las consideraciones es-peciales de manejo.(16) En lo pertinente a la controversia ante nuestra consideración, destacamos la custodia protectiva. Conforme a las instrucciones del Manual para la Clasificación, “[un] confinado requiere custodia protec-tiva para garantizar su seguridad y bienestar; por ejemplo, el confinado fue o es en la actualidad miembro del personal de justicia criminal, un testigo, un informante reconocido o un homosexual, o tiene enemigos conocidos en la institu-ción, aspecto delgado o frágil, una barrera de idioma irremediable o ha sido acusado de delito(s) [sic] atroz(ces) o notorio(s)”. Sección III(B) del Apéndice K.
Las modificaciones no discrecionales son dos: (1) depor-tación, y (2) tiempo para cualificar para libertad bajo palabra.(17) En cuanto a la primera, si el confinado tiene, o probablemente tendrá, una orden de deportación, se de-berá destinar a una institución donde el nivel de custodia no sea menor de mediana. Por su parte, si al confinado le *46restan más de quince años para cualificar para libertad bajo palabra, deberá ser designado a una institución de seguridad mediana.
En cuanto a las modificaciones discrecionales para un nivel de custodia más alto, señalamos las siguientes, por tener especial pertinencia al caso de autos:
Gravedad del delito: La puntuación subestima la gravedad del delito. El personal debe documentar las características del de-lito que aparecen en la declaración de los hechos que se están utilizando como fundamento para la decisión de la modificación. Los confinados cuyas circunstancias del delito y sus conse-cuencias hayan creado una situación de tensión en la comuni-dad, revistiéndose el caso de notoriedad pública y la comuni-dad se siente amenazada con su presencia.
Que el Tribunal haya sentenciado al confinado a cumplir sen-tencia mediante Reincidencia Agravada.
Grados de Reincidencia: Se podrán considerar aquellos confi-nados que han sido sentenciados con Reincidencia Agravada o Habitual por un Tribunal. También podrán incluirse los Decla-rados Delincuentes Habituales y Separados Permanente-mente de la Sociedad.
La pena para el delito en grado de reincidencia constituye un agravante de responsabilidad penal en consideración con la conducta previa antisocial que ha manifestado la persona. Esta medida [garantiza] la protección de la sociedad y la pre-vención de la delincuencia mientras produce la rehabilitación moral y social del confinado. (Enfasis suprimido). Anejo I de la Petición de certiorari, págs. 14-15.
Con relación a lo anterior, en Cruz v. Administración, supra, págs. 358-359, este Tribunal entendió que la grave-dad del delito no puede ser el único factor para ratificar la custodia de un confinado. Por su parte, en López Borges v. Adm. Corrección, supra, págs. 613-616, se determinó que el criterio de reincidencia habitual fue eliminado de nues-tro ordenamiento, por lo que los confinados que a su vez sean reincidentes habituales, no están excluidos del pro-ceso de reclasificación y, por ende, no se les puede privar de su derecho constitucional a la rehabilitación.
*47Por su parte, en cuanto a las modificaciones discrecio-nales para un nivel de custodia más bajo, destacamos la siguiente:
Conducta Excelente: El confinado ha demostrado un historial excelente de conducta institucional que justifica que se le co-loque en un nivel de custodia más bajo.
Que su comportamiento observable evidencie que ha ganado sentido de responsabilidad, que ha habido crecimiento personal, que ha demostrado interés por los programas de trata-miento y ha sacado provecho de éstos y se ha trazado unas metas reales claramente definidas para reintegrarse a la co-munidad como ciudadano útil.
Que del historial y de la evaluación ponderada del caso, se desprenda que el confinado no representa amenaza para la población correccional, empleados del Sistema o para la comunidad.
Que luego de un análisis ponderado se perfile como buen can-didato para recibir tratamiento en programas de comunidad y participar en actividades en la misma.
Que por lo menos en un año previo a su consideración para cambio de custodia, el confinado no haya sido declarado in-curso en una vista administrativa por la comisión de una ofensa Nivel I o Nivel II conforme se establecen estas en el Reglamento de Procedimientos Disciplinarios para Confinados y Participantes de Programas de Desvío y Comunitarios.
Que su historial social y delictivo no revele un riesgo de fuga, más allá del que representa todo confinado.
Que el confinado acepte y observe las normas institucionales. Sección III(E), Anejo K.
A. En octubre de 2013, según ordenado por el Tribunal Federal de Distrito para el Distrito de Puerto Rico, en Morales Feliciano et al. v. Estado Libre Asociado de Puerto Rico, Civil Núm. 79-4 (PJB-LM), el perito del Estado, James Austin, sometió el informe intitulado Commonweath of Puerto Rico Administration of Corrections Implementation and Validation of the Inmate Classification System (Informe Pericial).(18) En el mismo, resumió el estado del *48sistema de clasificación de custodia del Departamento para ese entonces y concluyó, primeramente, que la ausencia de suficiente personal que atienda el procedimiento de clasifi-cación, así como la falta de un sistema automatizado, afecta directamente la clasificación errónea de custodia(19)
En cuanto al proceso de clasificación, determinó que, con excepción de los confinados de máxima custodia, se es-taba clasificando a los confinados en los niveles de custodia apropiados. (“[T]he current classification system (with the exception of the maximum custody inmates as discussed below) is assigning inmates to appropriate custody levels”).(20) Específicamente, estableció:
For the reclassification system, there is an inappropriate use of over-rides as staff are using the severity of the offense as a reason to increase the custody level from medium to maximum. This is being used for inmates with a lengthy sentence (99 years or more) and/or when the nature of the crime is so severe or violent in nature that all factors associated with the inmate’s prior and institutional conduct are insufficient to assign the inmate maximum custody.
This excessive use of the over-ride is also contributing to an excessive number of maximum custody inmates, which exceeds the number of maximum security beds.(21)
Finalmente, el perito concluyó que el uso de las modifi-caciones discrecionales (“over-rides”) en las evaluaciones de confinados con sentencias de 99 años o más, es excesivo. Por ende, recomendó añadir una modificación no discrecio-nal (“mandatory over-ride”) que permita que confinados con sentencias de 99 años o más que tengan puntuaciones equivalentes a custodia mediana o mínima, sean asignados *49a custodia mediana luego de haber estado en custodia máxima por cinco años.(22)
Al amparo de lo anterior, expongo mi discernimiento en torno a la controversia de epígrafe.
IV
Mediante Sentencia de 28 de febrero de 2014, el Tribunal de Apelaciones revocó la determinación del Comité de ratificar la custodia máxima del peticionario y ordenó al Departamento a “realizar una nueva evaluación de recla-sificación que no esté limitada a la reincidencia habitual, y que considere el resultado negativo de la prueba de detec-ción de sustancias controladas”.(23) No obstante lo anterior, el 23 de julio de 2014, el Comité volvió a ratificar la custo-dia máxima del peticionario utilizando nuevamente las modificaciones discrecionales para aumentar su custodia. La determinación del Comité descansó en lo siguiente: (1) medida de tratamiento; (2) naturaleza de los delitos de ca-rácter extremo y violento; (3) sentenciado a separación per-manente; (4) tiempo cumplido no es razonable en relación con la sentencia; (5) tiempo que resta para ser elegido a la Junta de Libertad Bajo Palabra, y (6) que el peticionario no había demostrado interés en su proceso de rehabilitación.
Como mencioné en el acápite II, la modificación discre-cional para aumentar el nivel de custodia basado en la gravedad del delito solo se debe utilizar cuando la puntua-ción de la evaluación subestima la gravedad del delito; cuando las circunstancias del delito cometido hayan creado una situación de tensión; cuando la comunidad se siente amenazada con la presencia del confinado, o cuando el con-finado haya sido sentenciado por reincidencia agravada. *50No existe evidencia sustancial en el expediente que justifi-que modificar discrecionalmente la custodia del peticiona-rio utilizando como fundamento la gravedad del delito. Pri-meramente, si bien es cierto que el delito de asesinato en segundo grado es clasificado como de severidad extrema, los delitos relacionados con la Ley de Armas del 2000 (25 LPRA see. 455 et seq.), por los que fue sentenciado el señor Ibarra González, son clasificados como de severidad alta y moderada(24) Por ende, considero que el criterio de grave-dad del delito no solo se utilizó como factor objetivo en la evaluación del señor Ibarra González, sino que también se utilizó, de manera arbitraria, como criterio subjetivo para denegarle a éste una custodia menos restrictiva. Tal razo-namiento no obviaría la cruda realidad expuesta por el propio perito del Departamento, quien, luego de su análi-sis, concluyó que el uso de modificaciones discrecionales para aumentar los niveles de custodia a los confinados sen-tenciados a 99 años o más —como es el caso del peticiona-rio— es excesivo.
Además, estoy en desacuerdo con que el Comité haya modificado discrecionalmente el nivel de custodia que ob-jetivamente le corresponde al peticionario, fundamentán-dose en que fue sentenciado a la separación permanente de la sociedad, por ser reincidente habitual en virtud del Art. 62 del derogado Código Penal de 1974. Según la normativa jurisprudencial expuesta, es forzoso concluir que a pesar de que la Ley Núm. 377-2004 fue derogada por el Plan de Reorganización, éste conservó la política pública que se ha-bía declarado en aquella, a los fines de que nuestro sistema correccional propicie la rehabilitación de todos los confina-dos, sin excluir a los reincidentes habituales. De igual forma, la omisión del Comité de justificar las referidas mo-dificaciones discrecionales a través de documentación es-*51crita, reportes disciplinarios o informes de querellas es, sin más, una violación a su propia reglamentación(25)
Lo anterior me lleva a concluir que la asignación del señor Ibarra González a una custodia protectiva también fue un proceder arbitrario e irrazonable del Comité. No surge del expediente evidencia sustancial que justifique que el peticionario debe ser asignado a una custodia pro-tectiva, conforme a las instrucciones del Manual de Clasi-ficación en torno a dicha medida administrativa. Tampoco el Comité justificó tal determinación. No obstante, aun si existiera dicha evidencia, el peticionario demostró que existen instituciones correccionales de custodia mediana y mínima que albergan confinados de custodia protectiva.
Por otro lado, es preciso señalar que el tiempo cumplido con relación a la sentencia no forma parte de las modifica-ciones discrecionales para aumentar custodia. Opino que utilizar discrecionalmente tal hecho como fundamento para aumentar la custodia, descansa indirectamente en la gravedad del delito, por lo que creó una carga excesiva a un factor que bastaba con ser evaluado mediante la escala objetiva.
No debemos obviar lo que sí surge diáfanamente del ex-pediente, a saber: que el señor Ibarra González “cursó hasta el noveno grado; se ha integrado a los estudios ofre-cidos; y su trabajo académico se califica de regular. Además, estaba asignado a trabajar en el área de mantenimiento interior desde junio de 2005 devengando compensación, sin derecho a bonificación. Por último, surge del Informe que no tiene querellas disciplinarias”.(26) Lo que es más, de un exa-men de las evaluaciones de reclasificación de custodia en el expediente se desprende que el peticionario ha obtenido una puntuación total de custodia de cinco, que lo coloca en un *52nivel de custodia inferior, si no fuese porque dicho nivel fue aumentado a través de las modificaciones discrecionales.
Ante esa realidad, este Tribunal debió expedir el recurso para revisar y revocar el dictamen emitido por el Departa-mento y expresarnos sobre la arbitrariedad y utilización desproporcional de las modificaciones discrecionales para aumentar el nivel de custodia. Prueba de ello es el caso ante nuestra consideración, en el cual a pesar de haberse demostrado que el señor Ibarra González es acreedor de un nivel de custodia menor en virtud de unos criterios objeti-vos, constantemente se le ha denegado dicha reducción. Ello, porque a pesar de que el proceso de reclasificación debe recalcar “la conducta institucional como reflejo del comportamiento real del confinado”, la evaluación para la reclasificación de custodia del señor Ibarra González que resultó en la determinación aquí recurrida contempla, como modificaciones discrecionales, las características re-lacionadas con la conducta por la cual fue sentenciado, más omite considerar su conducta institucional. Ciertamente, dicha actuación no promueve el mandato constitucional que le impone al Departamento el deber de fomentar la rehabilitación del peticionario.
Por ende, entiendo que la deferencia que de ordinario se le concede a las agencias administrativas debió ceder en el caso de autos. Sin duda, éste ameritaba nuestra interven-ción ya que: (1) la determinación del Departamento no se basó en evidencia sustancial que surge del expediente; (2) el Departamento erró en la aplicación de sus propios regla-mentos; (3) la constante ratificación de custodia máxima es, sin duda, arbitraria e irrazonable, y (4) dicha ratifica-ción de custodia lesiona el derecho constitucional a la re-habilitación del peticionario.
*53V
Conforme con los fundamentos que anteceden, expediría el recurso de certiorari con el fin de revocar el dictamen emitido por el Tribunal de Apelaciones y, a su vez, revocar la determinación del Departamento en torno a la ratifica-ción de custodia máxima del señor Ibarra González.

 Nótese que en dicha ocasión, el Tribunal de Apelaciones apercibió al Depar-tamento de Corrección y Rehabilitación (Departamento) a que “realizarla] un análi-sis de balance de intereses entre la política pública de lograr la rehabilitación del confinado, así como mantener la seguridad institucional, y por otro lado, el interés particular del confinado de permanecer en un determinado nivel de custodia”. Ade-más, ordenó al Departamento a “considerar en su determinación la ‘Escala de Recla-sificación de Custodia (Casos Sentenciados)’, la cual arroja una PUNTUACION TOTAL DE CUSTODIA categorizada como mínima, según su propio reglamento; es decir, la evaluación del señor Ibarra González demuestra ser acreedor de un nivel de custodia menos restrictivo”. Anejo IV de la Petición de certiorari, pág. 30.


 El Tribunal de Apelaciones señaló que, en su determinación, el Comité de Clasificación y Tratamiento del Departamento de Corrección (Comité) entendió que el tiempo cumplido por el peticionario no guardaba proporción con el término de la sentencia y con la severidad de los delitos, y que para garantizar la seguridad insti-tucional y pública, era necesario ratificar la custodia máxima. Asimismo, puntualizó que el Comité había determinado que al señor Ibarra González le aplicaba la consi-*40deración especial de “custodia protectiva”. Lo anterior, a pesar de reconocer que “aunque la mencionada consideración especial no es un factor de modificación, sí es un asunto de administración que puede afectar la vivienda del confinado o requerir supervisión especial”. Anejo I de la Petición de certiorari, pág. 17.


 Para una discusión adicional sobre el tema, véase L. Rodríguez Rivera, Re-visión judicial y el derecho administrativo: Análisis crítico de la norma de deferencia judicial y comentario sobre su aplicación en el derecho ambiental, 69 Rev. Jur. UPR 1153 (2000).


 Art. 3 de la Ley Núm. 377-2004 (4 LPRA see. 1611).


B) Art. 2 del Plan de Reorganización, 3 LPRA Ap. XVIII.


 íd., Art. 5(a).


C) íd., Art. 10.


 íd., Art. 10(b).


 Nótese que el Reglamento 7334 estaba vigente a la fecha en que se emitió la Resolución impugnada (23 de julio de 2014). No obstante, fue sustituido por el Manual para Crear y Definir Funciones del Comité de Clasificación y Tratamiento en las Instituciones Correccionales, Reglamento Núm. 8523, vigente desde el 25 de oc-tubre de 2014.


 Véase Manual para la Clasificación de Confinados (Manual para la Clasifi-cación), Perspectiva General, Introducción, pág. 1; Exposición de Políticas, inciso 1, pág. 2; Clasificación: Responsabilidades, Objetivos y Principios Básicos, See. 2(II)(A)(2), pág. 16.


 íd., Objetivos de la Reclasificación de Custodia, Sec. 7(11), pág. 48.


 íd.


 íd., Apéndice K.


 Nótese que el Manual para la Clasificación expresamente dispone que los confinados que obtengan una puntuación de 7 o más en los primeros 3 renglones de esta sección, serán colocados en custodia máxima, sin tomar en consideración los demás criterios. Por ende, los renglones 4 al 8 se utilizan para otorgar una puntua-ción de custodia a un confinado que no es identificado inmediatamente como un *45riesgo de custodia máxima. Una vez se le asigna una puntuación a estos renglones, si la puntuación total es de 5 o menos, se recomienda un nivel de custodia mínima, y si es de 5 o menos, pero el confiando tiene una orden de detención o arresto, se reco-mienda un nivel de custodia mediana. Véase Sec. II, Apéndice K del Manual para la Clasificación.


 Con relación a las modificaciones discrecionales para un nivel de custodia más alto, el Manual para la Clasificación establece que deben estar basadas en “do-cumentación escrita, proveniente de reportes disciplinarios, informes de querellas, informes del libro de novedades, documento del expediente criminal o social y cual-quier otra información o documentos que evidencia ajustes o comportamiento del confinado contrario a las normas y seguridad institucional”. Apéndice K, Sec. III(D).


 Las consideraciones especiales de manejo son asuntos de administración, en términos de vivienda o supervisión especial. No son factores para modificaciones. Véase Apéndice K, Sec. III(B) del Manual para la Clasificación.


 Las modificaciones no discrecionales son “requisitos obligatorios de necesi-dad de vivienda especial”. (Énfasis suplido). Manual de Clasificación, Apéndice K, Sec. III(C).


 Véase Anejo XII de la Petición de certiorari, págs. 83-102.


 En específico, señaló que en ese momento, el Departamento de Corrección solo contaba con un supervisor y cuatro técnicos sociopenales, que en el 2012 revisa-ron 43,000 evaluaciones de clasificación. Véase Anejo XII de la Petición de certiorari, pág. 84.


 íd., pág. 85.


 íd., págs. 99-100.


 íd„ pág. 101.


 Sentencia del Tribunal de Apelaciones de 28 de febrero de 2014 en el caso KLRA2013-00969, pág. 21.


 Véase Manual para la Clasificación, Apéndices E y K.


 Manual para la Clasificación, Apéndice K, Sec. III(D).


 Sentencia del Tribunal de Apelaciones de 28 de febrero de 2014 en el caso KLRA2013-00969, pág. 19.